DUCKER, JUDGE:
Claimant, Paul W. Dixon, Route 1, Elk Garden, West Virginia, alleges that the respondent used without his consent real estate owned by him near the claimant’s establishment called Skyline Inn at the Intersection of U. S. Route 50 and Elk Garden Road, Elk District, Mineral County, West Virginia, and that he has been damaged thereby in the sum of $2,910.00.
The property of claimant used by respondent is adjacent to real estate owned by respondent where respondent has a maintenance building and storage space for its equipment. Since December 1965 the respondent used a strip of claimant’s land measuring 50 x 200 feet, and since March 1968 respondent used an additional area of claimant’s land measuring 150 x 75 feet adjoining the above area. Respondent cut down trees on the two parcels of claimant’s land and used the land as it saw fit without any permission or consent on the part of claimant. Claimant estimated his claim for damages as $1,800.00 for 60 months for the first parcel, $180.00 for the second *84parcel, $400.00 for cutting and burning trees, $500.00 for broken guard rails, and $30.00 for survey work to establish boundaries, making a total of $2,910.00.
The facts constituting the basis of this claim are stipulated by claimant and respondent, and the sum of $1,210.00 is stipulated and agreed upon as the proper amount of all the damages herein.
As the facts as stipulated constitute a trespass on the part of the respondent for which the claimant should be compensated, we award the claimant the sum of $1,210.00.
Award of $1,210.00.